Citation Nr: 1120013	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine disorder status post spinal fusion (disability of the cervical spine). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied service connection for a disability of the cervical spine. 

In April 2009 the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

As discussed in the Board's February 2010 remand, the Veteran made it clear in the statement accompanying his November 2006 substantive appeal (VA Form 9) that he is not appealing the denial of his service connection claim for a disability of the lumbar spine.  Rather, the Veteran stated that he is only claiming service connection for degenerative disc disease of the cervical spine. 

The Board remanded this claim in July 2009 and February 2010 for further development.  It now returns for appellate review.

As noted in the Board's February 2010 remand, the Veteran has submitted a statement indicating his intent to file an increased rating claim for his service-connected right ankle disability and a service connection claim for a left knee disorder as secondary to the right ankle disability.  These issues have not yet been adjudicated by the agency of original jurisdiction (AOJ) and therefore the Board does not have jurisdiction over them.  Accordingly, they are once again referred to the AOJ for appropriate action. 






FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows the Veteran's cervical spine disability preexisted his active military service.

2.  The evidence of record clearly and unmistakably shows the Veteran's cervical spine disability was not aggravated by his active military service. 


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a February 2005 letter, which was sent prior to the initial adjudication in this matter, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) except as to notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Nonetheless, the Board finds that this lack of notice constitutes harmless error because for the reasons explained below this claim must be denied and any questions regarding disability ratings and effective dates are therefore moot. 

The Board acknowledges the fact that in its July 2009 remand, the AOJ was instructed to send the Veteran a VCAA notice letter that complied with the requirements set forth in Dingess, supra.  Such a letter is not in the claims file, and in February 2010 the Board instructed the AOJ either to associate with the claims file a copy of any such letter sent to the Veteran, or to send the Veteran a new letter and associate a copy of that letter with the claims file.  Although it appears the AOJ did not send a new letter or obtain the old letter, the Board notes that notice regarding the degree of disability and the effective date were provided in the February 2011 supplemental statement of the case (SSOC).  Indeed, the February 2011 SSOC explicitly states in the body of the decision that such notice was being incorporated into the SSOC.  Thus, the Board finds that there was substantial compliance with its July 2009 and February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Furthermore, the Board finds that the Veteran's claim has not otherwise been prejudiced by any notice errors in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statements of the case., and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran has also advanced specific arguments regarding the relationship between his current cervical spine disability and his period of service, including in a statement accompanying his November 2006 substantive appeal (VA Form 9), in a January 2009 statement, and at the April 2009 Board hearing.  These arguments show that the Veteran has actual knowledge of what is needed to substantiate the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121-22 (2005).  As such, the Board finds that any notice deficiencies constituted harmless error and therefore did not prejudice the Veteran's claim.  See id.  Based on the foregoing, the Board finds it would not be appropriate to remand this claim again to provide the claimant with another notice letter, as requested in the March 2011 appellant's brief.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's post-service records from Dr. Kruse, Dr. Samuelson, and Dr. Robinson.  The Veteran's VA vocational rehabilitation records are also in the file as well as his VA examination reports.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

With respect to the duty to provide a VA examination, the Veteran was afforded a VA examination in April 2010 which both satisfies the Board's February 2010 remand request and is adequate to adjudicate the claim because the examiner provided a medical opinion as to the origin or etiology of the claimed disorder, as well as a rational for the opinion, after a review of the record on appeal and an examination of the claimant.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); see also Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

The Veteran argues that his disability of the cervical spine was incurred in or aggravated by active service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board notes that prior to the Veteran's entrance into active duty in December 1980, a September 1977 private treatment record shows that he was involved in a car accident at the age of sixteen.  An x-ray study taken at the time showed a recently fractured right clavicle which had healed.  The Board here notes that according to a November 2006 statement by the Veteran, his clavicle was fractured in a fall in 1976.  The September 1977 private treatment record further reflects that a "physical deformity of bony overgrowth" was observed at the site of the fracture which was stable and non-tender.  It was also noted that the Veteran had reversal of the normal curve of the cervical spine.  An August 1978 private treatment record reflects that the Veteran complained of a one-day history of a sore back and neck.  The Veteran related that he had been lifting an object and heard "something snap" in his back.  It was noted on examination that the Veteran had limited range of motion due to a spasm and muscle strain.  In a January 2009 statement, the Veteran stated that the back pain he reported in August 1978 was located between the shoulder blades.  

The Veteran's November 1980 entrance examination report is negative for a history of a cervical spine disability and did not note abnormalities of the cervical spine.  However, it does reflect that the Veteran fractured his right clavicle at the age of sixteen.  A September 1983 service treatment record reflects that the Veteran complained of a six-year history of recurring back pain since being involved in an automobile accident.  The Board here notes that the September 1977 automobile accident discussed above occurred about six years prior to this service treatment record.  After service, a July 1986 private treatment record reflects that the Veteran reported injuring his back in 1976 and that it hurt about once a year.  The Veteran stated that it had also been treated in service.  An April 1996 private treatment record reflects that the Veteran reported intermittent upper thoracic and cervical discomfort since a 1977 motor vehicle accident.  A December 1996 VA examination report reflects that that the Veteran reported being in a motor vehicle accident when he was seventeen years old and developing upper back pain between the shoulder blades (interscapular pain) which had continued intermittently since that time.  

Preliminarily, the Board acknowledges that a cervical spine disability was not noted on the entrance examination.  In this regard, a history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  Thus, the fact that the November 1980 entrance examination reflects a history of a fracture of the right clavicle does not constitute a notation of this condition for the purpose of section 3.304(b).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

In this regard, the Board finds the September 1977 and August 1978 private treatment records showing pre-service injuries to the upper back and abnormalities of the cervical spine, the Veteran's November 2006 statement reflecting that he fractured his clavicle in 1976 in a fall, as well as the fact that the Veteran's medical records prior to service, during service, and after service consistently show that the Veteran reported ongoing intermittent upper back pain since the 1977 pre-service motor vehicle accident, constitute clear and unmistakable evidence that his cervical spine disability pre-existed service.  The September 1983 service treatment record reflecting that the Veteran complained of a six-year history of recurring back pain since the 1977 motor vehicle accident is particularly probative, as the Court has held that the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In sum, the Board finds that the Veteran's disability of the cervical spine pre-existed service. 

The Board next turns to the question of aggravation.  In this regard, the Veteran argues that repeated injury to the upper back and cervical spine during active service caused or permanently aggravated his disability of the cervical spine.  

The service treatment records reflect that in July 1981 the Veteran reported sustaining a back injury during physical training.  The pain was located in the mid-back area between the scapulas.  He stated that the same injury had occurred before.  On examination, the Veteran did not have discoloration or swelling.  He was diagnosed with a "probable strain" and put on strict bed rest for seventy-two hours. 

Service treatment records dated in December 1982 reflect that the Veteran had been in an automobile accident and had a lump on the left side of his head.  The Veteran complained of headaches and pain shooting down the left side of his head to his ear.  The Board here notes that in a September 2009 statement, the Veteran stated that these records reflected that the Veteran complained of pain shooting down the left side of his head to his back.  However, although the handwriting is somewhat difficult to read, the Board finds it is legible and that it states that the pain was shooting down the left side of the Veteran's head to his ear, and not his back.  
The Veteran was diagnosed with a head injury.  These records are negative for complaints or findings regarding the cervical spine or upper back.  
Service treatment records dated in September 1983 reflect that the Veteran reported recurring back pain for the past six years since being in an automobile accident.  The Veteran stated that he had mid scapula tenderness which had been present for six days after heavy lifting and playing racquetball.  He also reported experiencing a muscle spasm.  On examination it was noted that the Veteran's range of motion was limited.  X-rays of the cervical and thoracic spine taken at this time were unremarkable.  He was diagnosed with a paravertebral muscle (PVM) spasm at T1 and T6, indicating that the spasm occurred in the area of the thoracic spine. 

A September 1983 service x-ray report reflects that the Veteran had straightening of the cervical spine consistent with a muscle spasm.  The bone density and disc space appeared to be within normal limits.  There was no evident fracture or dislocation. 

In a January 2005 statement, the Veteran indicated that he also injured his back in September 1983 while changing a tire on a vehicle. 

Service treatment records dated in October 1983 reflect that the upper back pain reported by the Veteran in September 1983 had been present for three weeks and was not responding to medication.  He was diagnosed with a mid scapular strain and referred for physical therapy which the Veteran declined. 

The Veteran's service treatment records are otherwise negative for complaints or findings of neck problems.  In fact, the October 1984 separation examination reported that the Veteran's spine was normal on clinical evaluation.  Moreover, in the October 1984 report of medical history, the Veteran stated that he was in "fair condition except for right ankle pain."  

After service, a January 1985 VA x-ray study revealed straightening of the dorsal spine.  The examiner suspected an old healed fracture of the right clavicle.  No degenerative joint disease was noted at this time.

In the post-service private treatment records the Veteran reported having intermittent problems with his cervical spine and upper back, sometimes following an injury, and was eventually diagnosed with degenerative disc disease of the cervical spine requiring a spinal fusion in 1999.  In this regard, according to the Veteran's testimony at the April 2009 Board hearing and a September 2005 letter written by Dr. Kruse, his private chiropractor, the claimant first sought treatment for back pain after service in July 1986.  Specifically, In a July 1986 private treatment record from Dr. Kruse, the Veteran' reported being in a car accident when he was sixteen and that since 1978, a year after the accident, his back would get sore or go out once a year around the same time of year.  He stated that it was treated in service and that the treating providers thought he might have arthritis.  In response to the question as to whether his back problem was getting worse, better, or remained the same, the Veteran indicated that it remained the same.  The Veteran also complained of numbness in the hands occurring once a month. 

A February 1988 private treatment record reflects that the Veteran injured his back that month while pulling a seventy-pound bag of mail.  He reported feeling a snap in the back in the region of the left medial scapula.  On examination, the Veteran had limited motion of the neck as well as stiffness and soreness.  This is the earliest evidence of record of post-service neck pain. 

A November 1990 private treatment record reflects that the Veteran reported cervical and thoracic pain. 

A June 1991 private treatment record constitutes the earliest evidence of degenerative disc disease.  This record reflects that the Veteran had disc narrowing of the cervical spine at C5-C6, a reverse cervical curve diagnosed as hypolordosis, and thoracic hypokyphosis.  A callous on the right clavicle was also noted.  

An August 1991 private treatment record reflects that there was an acute exacerbation of cervical and thoracic spine pain, as well as lumbar pain, following an accident.

An April 1992 private treatment record reflects an acute exacerbation of cervical pain. 

Private treatment records from 1992 to 1996 show continued complaints of cervical pain, including an October 1994 private treatment record reflecting a complaint of severe right cervical pain and a May 1996 private treatment record reflecting a history of cervical pain with radiculopathy. 

In an April 1996 private treatment record, the Veteran reported having upper thoracic and cervical discomfort off and on since a motor vehicle accident in 1977. 

A May 1996 private treatment record reflects that the Veteran began care with a Dr. Samuelson.  At this time, the Veteran reported a history of neck and radicular symptoms down to the right index finger and into the left arm with left arm numbness and weakness in the left triceps.  An x-ray study revealed a herniated nucleus pulposis with degenerative disc disease of the cervical spine at C6-7.

A December 1996 VA examination report reflects that the Veteran reported being in a motor vehicle accident when he was seventeen years old and began feeling upper back pain between the shoulder blades.  The Veteran stated that he had intermittent but continued problems with similar interscapular back pain during military service and after service associated with lifting and weight training.  The Veteran also reported experiencing muscle spasms in his neck and upper back in 1981 or 1982.  The examiner diagnosed the Veteran with cervical spine nerve root impingement syndrome on the left side, which was likely at the C5-C6 level due to measurable atrophy in the left bicipital muscle group and diminished light touch in the left median nerve distribution.  

As to the origins or etiology of the cervical spine disability, after reviewing the record and examining the Veteran, the examiner concluded that the Veteran did not have a service-connected back injury.  In this regard, the examiner noted that there was "an exacerbation of a previous upper back injury" during active service.  However, the examiner noted that at discharge from the military the muscle spasms reported earlier were no longer present.  Thus, the examiner concluded that the later development of "left upper extremity C6 neuropathy and weakness" was not related to a service-connected injury.  The examiner noted in this regard that the in-service car accident which occurred in December 1982 resulted in a minor contusion of the left parietal scalp and no neck injury was reported at this time.  

A May 1999 private treatment record reflects that the Veteran reported left shoulder and arm pain which had been present for eight days.  The Veteran denied any recent injuries.  He stated that he was in a car accident twenty-one years earlier and since that accident had experienced this pain off and on a few times. 

A January 2000 private treatment record reflects that the Veteran underwent surgery consisting of an anterior diskectomy and fusion with right iliac bone graft at C6-7 because of a herniated nucleus pulposus at C6-7.  

An October 2005 letter by Dr. Kruse states that based on examination findings and the Veteran's reported history at his initial visit he believed to a "reasonable medical certainty" that the claimant's "multiple injuries" to the spine during active military service were the cause of his degenerative disc disease which predisposed the spine to further problems and aggravation.  

Unfortunately, the Board can give very little weight to this letter as Dr. Kruse gave no rationale for his opinion.  He also did not account for the significant evidence showing that the Veteran had cervical spine problems prior to service and that cervical spine problems were not documented in service or until February 1988, when the claimant reported pain in the neck after pulling a heavy bag of mail.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning.  Thus, neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions. Id.  The Court also noted that while the weight of an opinion does cannot be discounted solely because the claims file was not reviewed, particular medical evidence contained in a claims file might have significance to the process of formulating a medically valid and well-reasoned opinion.  Id.  In this regard, the Court explained that the factual premises of a medical opinion are subject to examination, and many of those facts can be found in the information contained in the claims file.  Id.  Critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  Here, the October 2005 letter by Dr. Kruse contains only his bare conclusion without any supporting reasoning.  It does not mention or account for significant evidence in the claims file showing that the Veteran fractured his clavicle several years prior to service and reported intermittent upper back pain since that time.  It also does not account for the fact that the Veteran did not report cervical pain in service or until February 1988, after a post-service injury, and that disc narrowing of the cervical spine was not detected until June 1991, over five years after the claimant's separation from active service.  Thus, as Dr. Kruse did not provide a rationale for his opinion or account for significant evidence which strongly supports a conclusion opposite to the one he reached, the Board gives very little weight to this opinion.  Id.
 
A November 2006 written interview with Dr. Kruse reflects that cervical degenerative disc disease can cause muscle spasms and pain radiating down to the mid-scapulas, as well as arm pain and numbness of the hands.  Moreover, according to the interview, the pain can occur without bone abnormalities and that months can go by with little pain despite the presence of degenerative disc disease.  Dr. Kruse also stated that the straightening of the cervical spine shown in service was an indication of a neck injury.  Dr. Kruse also indicated stated that it was "possible" that if the Veteran had not sustained injuries during active service, his back problems would have occurred less frequently and indeed possibly would not have required further treatment.  Finally, Dr. Kruse indicated that he had reviewed the Veteran's service treatment records prior to writing the October 2005 letter discussed in the preceding paragraph.  

For the reasons discussed above, whether or not Dr. Kruse reviewed the Veteran's service treatment records prior to writing the October 2005 letter is immaterial as Dr. Kruse did not provide any rationale in support of his opinion.  Moreover, as with the October 2005 letter, the Board finds it can give very little weight to the November 2006 interview with Dr. Kruse.  With respect to Dr. Kruse's statement that cervical degenerative disc disease can cause muscle spasms and pain radiating down to the mid-scapula, as well as arm pain and numbness of the hands, the Board notes that the Veteran's service treatment records are negative for radiating pain or numbness in the hands, as indicated in the April 2010 VA opinion.  Rather, they simply show that the Veteran reported pain in the midscapular or thoracic region.  The Board has also considered Dr. Kruse's statement that cervical pain can occur without bone abnormalities and that months can go by with little pain despite the presence of degenerative disc disease.  However, this statement lends little support for the Veteran's claim as there is no evidence of any cervical pain during service.  Moreover, x-ray studies during service showed that the Veteran did not have degenerative disc disease at this time.  Dr. Kruse also stated that it was "possible" that if the Veteran had not sustained injuries during active service, his back problems would have occurred less frequently and indeed possibly would not have required further treatment.  However, as noted with respect to Dr. Kruse's October 2005 letter, the Veteran also had a pre-service history of cervical spine problems, including a healed fracture of the clavicle and reversal of the curvature of the cervical spine.  Moreover, Dr. Kruse's statement that it was "possible" that if the Veteran had not injured his back in service it would not have required further treatment or resulted in more frequent symptomatology is essentially speculative in nature.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the November 2006 interview is also entitled to very little weight. 

At the December 2008 VA examination, the Veteran related that during service his chief complaint was mid-thoracic spine pain in between the shoulder blades, although he did experience some intermittent neck pain as well.  The Veteran stated that his current symptoms consisted of tingling in the bilateral arms, numbness of the left index finger, and mild pain between the shoulder blades.  He did not have neck pain at this time.  After carefully reviewing the claims file and examining the Veteran, the examiner opined that the claimant's degenerative disc disease of the cervical spine was less likely as not related to his mid-scapular back pain during service or his in-service motor vehicle accident in December 1982.  In support of this opinion, the examiner explained that there was no evidence that the Veteran's mid-thoracic pain would contribute to cervical spine disease.  Further, the Veteran's in-service automobile accident in 1982 did not result in neck problems.  Finally, the Veteran's other service treatment records, as well as the separation examination, were negative for any treatment or complaints of cervical spine pain.

At the May 2009 Board hearing, the Veteran stated that in 1976 he experienced a whiplash injury in a motor vehicle accident.  He stated that when he was found the side of his face was lying on his chest.  He further testified that he did not experience back pain very often before entering active service and that the pain occurred more frequently during service as a result of his accidents.  The Veteran stated that he did not see a chiropractor until about a year and a half after separation from service because he did not have insurance.  The Veteran stated that the first time he experienced cervical pain in service was during the physical training run, and then after the car accident, and later after playing racquetball.  However, later in the hearing the Veteran stated that the pain he experienced in service was not cervical pain but rather pain between the shoulder blades which he felt was referred pain from his cervical disability.  He stated that he had experienced this same pain the whole time, ever since the 1976 pre-service injury to the neck, but that it had increased during service.  

In the September 2009 VA examination report, after thoroughly reviewing the claims file, interviewing and examining the Veteran, and discussing the pertinent medical evidence in the claims file, the examiner opined that it was less likely than not that the appellant's cervical spine disability was incurred in or aggravated by active service.  In support of this opinion, the examiner explained that the Veteran's injuries in service were related to thoracic back muscle spasms and muscle strain, and not degenerative joint disease or degenerative disc disease, which was not diagnosed until several years later in the 1990's.  The examiner found that the Veteran's degenerative disc disease was more likely related to post-service athletic activities.  In this regard, the examiner noted that there was no evidence of degenerative joint disease of the cervical spine during service, including after the 1982 in-service motor vehicle accident, and at separation from active service there were no findings relating to a cervical or thoracic problem.  

In the April 2010 VA opinion, which essentially functions as an addendum to the September 2009 VA examination report and was authored by the same examiner, the examiner stated that the clear and unmistakable evidence showed that the Veteran's cervical spine disability was not aggravated in service as the claimant's in-service symptoms were related to the mid back and thoracic spine and there were no findings of degenerative joint disease in service.  The examiner also noted that there was no evidence of any radiculopathy in service, which did not occur until a number of years after service.  Thus, the examiner found that the clear and unmistakable evidence showed that the Veteran's injuries in service were not related to the herniated disc which was found several years later.  The examiner noted that the cervical spine is one of the most flexible areas in the human body and is quite prone to disc disease developing over the years.  Accordingly, the examiner concluded that the clear and unmistakable evidence showed that there was no aggravation of the Veteran's cervical spine disability in service.

The Board notes that the Veteran also submitted a number of articles to support his claim.  The first article reflects that cervical spondylotic myelopathy is "generally insidious" with long period s of fixed disability and episodic worsening.  Symptom duration can last from one week to twenty-six years and could include pain in the neck, subscapular area, or shoulder.  The Board finds that this article is not relevant to the Veteran's claim as it only pertains to cervical spondylotic myelopathy and the Veteran has never been diagnosed with this disorder. 

The second article reflects that it is important to determine whether cervical pain is localized or radiating.  According to this article, localized pain generally points to muscle strains, ligament sprains, and facet or disk degenerative processes, "although these structures commonly radiate pain to the scapula or upper trapezius as well."  The article further reflects that pain that radiates into the upper limbs frequently stems from nerve involvement.  However, the Board notes that the Veteran's service treatment records are negative for cervical disk pain.  Thus, this article lends no support to the Veteran's claim as it suggest that there would be cervical pain in the presence of cervical disc disease which would either be local or would also radiate to the scapula.  The Veteran did not have cervical pain during service or until 1988, after he injured his upper back while pulling a seventy pound bag of mail.  

The third article reflects that magnetic resonance imaging (MRI) is more accurate than radiography in the detection of a wide spectrum of neck injuries.  The Veteran noted in the January 2009 statement accompanying this article that only x-rays were performed during his period of active service.  However, the Board finds that the mere fact that degenerative disc disease is more readily detectible via MRI does not suggest that the Veteran had this condition in service absent any other supporting evidence.  Whether an MRI study would have in fact detected degenerative disc disease in service is a speculative inquiry and does not support the Veteran's claim.  See Obert, 5 Vet. App. at 33. 

The fourth article reflects that symptoms of cervical disc injuries include neck and radicular pain radiating down the arm simultaneously.  According to the article, there is also usually limitation of neck motion, tenderness over the brachial nerves, and straightening of the normal cervical lordosis.  The Veteran did not have any of these symptoms in service.  While straightening of the cervical spine was noted in the September 1983 in-service x-ray report, abnormal curvature of the cervical spine was already detected prior to service in the September 1977 private treatment record.  Thus, this article does not support a finding that the Veteran injured his neck in service but rather that the Veteran had a pre-existing injury of the cervical spine. 

The fifth article reflects that cervical disc degeneration is a common cause of neck pain and that a fall or twisting injury to the disc space can spur degeneration.  Moreover, accumulated wear and tear on the disc over time can lead to neck pain caused by disc degeneration.  Again, the Board notes that the Veteran did not have any neck pain in service.  Moreover, this article is too general in nature to provide much support for the Veteran's claim.  In this regard, the Court has held that a medical article or treatise can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id.  Here, this article is not combined with the opinion of a medical professional.  The October 2005 letter by Dr. Kruse does not apply the medical principles set forth in this article to the Veteran's case and is otherwise not adequate to support the Veteran's claim, as discussed above.  Moreover, this article is general in nature and thus not specific enough to enable the Board to determine whether in this particular case the Veteran's degenerative arthritis of the cervical spine was caused by his in-service injuries, especially in light of the evidence of pre- and post-service injuries to the cervical spine and the absence of complaints or findings pertaining to the cervical spine in service.  Id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Consequently, the Board finds that this article provides little support for the Veteran's claim.  

The sixth article reflects that while the vast majority of people do not develop significant chronic pain as a result of degenerative disc disease of the cervical spine, those who do have pain generally have a predominance of neck pain in the region of the disc disease.  The article also reflects that mild degenerative disc disease may not be detectable by x-ray and an MRI study would be required to detect this condition instead.  The Board finds that this article provides no support for the Veteran's claim as the Veteran did not have cervical spine pain during service or until 1988 after an injury to the upper back.  Moreover, as discussed above, the mere fact that an MRI may be better able to detect the presence of degenerative disc disease does not support a finding that the Veteran had this condition in service absent other evidence supporting such a finding. 

The seventh article states that whiplash injuries cause structural changes predisposing the cervical spine to premature degenerative disc disease.  As will be discussed in more detail below, the Board finds that there is no probative evidence showing that the Veteran sustained a whiplash injury during service, including in the December 1982 car accident. 

The last article reflects that symptoms of cervical strain, including those associated with whiplash, typically include pain or soreness in the neck muscles with radiation to the occiput, shoulder or parascapular region.  Also common are stiffness in the neck and headaches.  The Veteran stated in the January 2009 statement accompanying this article that three days after his automobile accident in active service, his service treatment records show that he complained of a headache "with pains shooting down [his] back."  As discussed above, this service treatment record actually reflects that the Veteran complained of a headache with pain shooting to his ear, not his back.  Moreover, the Veteran did not have any cervical spine pain or soreness in the neck during service.  Thus, this article does not support the Veteran's claim. 

The Board acknowledges the Veteran's contention that injuries to the back in service permanently aggravated his pre-existing cervical spine disability and that his midscapular and thoracolumbar pain during service was a symptom of his cervical spine disability.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether his pre-existing cervical spine disability was permanently aggravated by active service.  See id; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such a determination is medically complex and thus must be made by one who is qualified through appropriate training or expertise to offer medical diagnoses, statements, or opinions in order to constitute competent evidence.  See 38 C.F.R. 3.159(a)(1); Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration); Espiritu, 2 Vet. App. at 494-95.  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Thus, the Veteran's opinion that his thoracic and midscapular back pain during service was a symptom of his cervical spine disability and that this disability was permanently aggravated by active service is entitled to very little weight.  See Layno, 6 Vet. App. at 470-71 (holding that a claimant's incompetent testimony must be excluded from consideration).  In this regard, the Board also finds more competent and credible the opinions by the experts at the Veteran's VA examinations that his service connected was not aggravated by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing cervical spine disability was not aggravated by active service.  In this regard, as shown in the VA examination reports dated in December 1996, December 2008, September 2009, and April 2010, three different VA examiners have found that the Veteran's degenerative disc disease is not related to his in-service upper back and midscapular pain.  The December 1996 VA examination report reflects that, although the Veteran had an exacerbation of a previous upper back injury during active service, it had resolved by separation and was not related to the later development of left upper extremity C6 neuropathy and weakness, which has been associated with his degenerative disk disease.  All of the VA examination reports also indicate that the Veteran's in-service automobile accident in 1982 did not cause any injury to the neck.  Indeed, the Veteran has never stated that he experienced neck pain from this injury.  Moreover, x-ray reports taken in 1983 were negative for findings of degenerative disc disease and found to be unremarkable.  According to the April 2010 VA opinion, the fact that the Veteran did not have any neck complaints in service and that his x-ray reports in service were negative for degenerative disc disease clearly and unmistakably showed that the later development of degenerative disc disease several years after service was not related to the Veteran's in-service injuries.  

Further weighing against the Veteran's claim is the fact that his post-service treatment records show that the claimant's upper back symptoms remained essentially the same since his pre-service 1977 car accident.  The Veteran did not report cervical pain until February 1988, several years after his period of active service, which had been caused by a post-service injury.  Specifically, the July 1986 private treatment record shows that when the Veteran first saw Dr. Kruse he only reported upper back pain (contrary to Dr. Kruse's assertion in the September 2005 letter), as shown by the fact that he indicated it was the same type of pain for which he was treated in service.  This strongly suggests that the Veteran did not have cervical spine pain at this time.  Moreover, the July 1986 private treatment record reflects that the Veteran reported that his upper back symptoms only manifested once a year and had remained the same since he injured his back prior to service in 1977.  This strongly indicates that the Veteran's intermittent back pain had not changed or become worse during active service.  Indeed, the Veteran never mentioned his period of active service in the private treatment records but rather only reported his pre-service motor vehicle accident.  For example, the April 1996 private treatment record reflects that the Veteran reported having upper thoracic and cervical discomfort off and on since a motor vehicle accident in 1977; the claimant did not state in this record or any of the other treatment records that it became worse during service.  Although the July 1986 private treatment record reflects that the Veteran reported that the medical professionals who treated him in service thought he might have arthritis, the service treatment records themselves clearly show that arthritis was not found or suspected during active service. 

It was not until 1988 that the Veteran first reported neck pain after service, as shown in the February 1988 private treatment record.  This record reflects that the Veteran had injured his back that month while pulling a seventy-pound bag of mail.  
Moreover, the earliest evidence of degenerative disc disease is the June 1991 private treatment record showing that the Veteran had disc narrowing of the cervical spine at C5-C6.  This record is dated over five years since the Veteran separated from active service.  As found by several VA examiners, there is no relationship between this later development of degenerative disc disease of the cervical spine and the Veteran's thoracic back pain during service.  

Based on the foregoing, the Board finds that the competent and credible evidence clearly and unmistakably shows that the Veteran's cervical spine disability was not aggravated by active service.  

In reaching this conclusion, the Board has considered the fact that the in-service September 1983 x-ray report showed straightening of the cervical spine consistent with a muscle spasm.  However, this record expressly states that the straightening was related to a muscle spasm and not to degenerative disc disease.  Indeed, this x-ray report was found to be "unremarkable."  Moreover, reversal of the curvature of the cervical spine was present before service, as shown in the September 1977 private treatment record.  The June 1991 private treatment record also reflects that the Veteran had a reverse cervical curve which was diagnosed as hypolordosis.  There is no indication that the reversal of the cervical curve noted in June 1991 was different from the reversal of the cervical curve noted in the September 1977 private treatment record or the straightening of the cervical spine noted in the September 1983 service treatment record.  Rather, this evidence strongly suggests that abnormal curvature of the cervical spine had simply been present prior to service and continued to be present during and after service.  It does not support a finding that any pre-existing injury to the cervical spine was permanently aggravated by active service or that the Veteran's degenerative disc disease or herniated nucleus pulposus of the cervical spine was caused or aggravated by active service. 

Finally, the Board has considered the Veteran's argument that his midscapular pain in service was related to his cervical spine.  However, neither the articles submitted by the Veteran nor the opinions and statements by Dr. Kruse reflect that localized midscapular pain in and of itself is indicative of a cervical spine problem.  Rather, all of the medical evidence submitted by the Veteran reflects that cervical spine or neck pain can radiate to the shoulders and midscapular area but do not state that pain located in the midscapular area only can be indicative of a cervical spine problem.  The Veteran's service treatment records are negative for pain radiating from the neck to the midscapular area.  Moreover, as discussed above, none of the VA examiners who have reviewed the claims file and examined the Veteran found that his thoracic back pain in service was related to the later development of degenerative disc disease and herniated nucleus pulposus of the cervical spine.  

Accordingly, the Board finds that the evidence clearly and unmistakably shows that the Veteran's cervical spine disability was not permanently aggravated by active service.  This evidence greatly outweighs the Veteran's statements and the medical evidence submitted by the Veteran in support of his claim, including the medical articles and the statements by Dr. Kruse, which the Board finds carry very little weight for the reasons discussed above.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for degenerative disc disease of the cervical spine.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304, 3.306.  

Lastly, because the Board found that the Veteran's cervical spine disability pre-existed service and was not aggravated thereby, there is no need to address whether service connection is warranted on a direct basis, as the former finding precludes the latter.  Id.

In reaching the above conclusion, the Board has considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disorder status post spinal fusion is denied. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


